Exhibit 10.1 

 

 



EXECUTION VERSION

 

 





FIRST AMENDMENT
Dated as of April 8, 2019
to
REVOLVING CREDIT AND SECURITY AGREEMENT
Dated as of February 4, 2019

 

This FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of April 8, 2019, is entered into by and among GOLUB
CAPITAL BDC 3, INC., a Maryland corporation, as borrower (in such capacity,
“Borrower”) and Signature Bank, as the administrative agent and a lender under
the Credit Agreement (as defined below) (“Signature Bank”).

 

RECITALS

 

WHEREAS, the Borrower and Signature Bank are parties to that certain Revolving
Credit and Security Agreement, dated as of February 4, 2019 (as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, the parties hereto wish to make certain changes to the Credit Agreement
as further described herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows:

 

Section 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement.

 

Section 2. Changes to the Credit Agreement. Effective as of the Effective Date
(as defined below), the Credit Agreement is hereby amended as follows:

 

2.1.       The definition of “Maximum Commitment” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Maximum Commitment” means $225,000,000, as such amount may be increased by
Borrowers in accordance with Section 3.6 or decreased by Borrowers pursuant to
Section 3.5.

 

2.2.       Schedule II of the Credit Agreement is hereby amended and restated in
its entirety by deleting the existing Schedule II and replacing it with the
Schedule II attached hereto.

 

Section 3. Conditions Precedent to Closing. Section 2 hereof shall become
effective on the date (the “Effective Date”) upon which each of the following
conditions precedent have been satisfied or waived:

 

3.1.       Signature Bank shall have received a counterpart (or counterparts) of
this Amendment, executed and delivered by Borrower, or other evidence
satisfactory to Signature Bank of the execution and delivery of this Amendment
by Borrower;

 



 

 

 

3.2.       Signature Bank shall have received true and correct copies of the
resolutions adopted by Borrower approving or consenting to the transactions
contemplated by this Amendment, certified by a Responsible Officer of Borrower,
as in effect on the Effective Date; and

 

3.3.       Borrower shall have paid all fees and other amounts due and payable
on or prior to the date hereof, including, without limitation, (a) payment of a
facility increase fee in an amount equal to $83,888.89, which amount shall be
payable to Signature Bank and shall be fully earned as of the Effective Date,
non-refundable and not creditable against any other fee due and owing under the
Loan Documents, and (b) payment of all reasonable expenses required to be
reimbursed or paid by Borrower hereunder, including the reasonable and
documented fees and disbursements of Cadwalader, Wickersham & Taft LLP.

 

Section 4. Miscellaneous.

 

4.1.       Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, Borrower hereby reaffirms all covenants
applicable to it, and confirms the representations and warranties set forth in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent such representations and warranties
expressly relate to an earlier date).

 

4.2.       Representations and Warranties. Borrower hereby represents and
warrants that (i) this Amendment constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
subject to Debtor Relief Laws and general equitable principles (whether
considered a proceeding in equity or at law), and (ii) upon the Effective Date,
no Event of Default or Potential Default shall exist.

 

4.3.       References to the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.

 

4.4.       Effect on Credit Agreement. Except as specifically amended above, the
Credit Agreement and all other Loan Documents executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

 

4.5.       No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Signature Bank or any other Lender under the Credit Agreement or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, except as specifically
set forth herein.

 

4.6.       Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 



 - 2 - 

 

 

4.7.       Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

4.8.       Headings. Section headings in this Amendment are for reference only
and shall in no way affect the interpretation of this Amendment.

 

4.9.       Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart hereof, or a signature
page hereto, by facsimile or in a .pdf or similar file shall be effective as
delivery of a manually executed original counterpart thereof.

 

[Signatures Follow]

 

 - 3 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

  BORROWER:       GOLUB CAPITAL BDC 3, INC., a Maryland   corporation, as
Initial Borrower       By: /s/ Ross A. Teune     Name: Ross A. Teune   Title:
Chief Financial Officer

 

 





 

 

 

 

 

 



Signature Bank – Golub BDC 3
First Amendment to Revolving Credit and Security Agreement

 

 

 

 

 

  ADMINISTRATIVE AGENT AND LENDER:       SIGNATURE BANK           By: /s/ Trevor
Freeman     Name: Trevor Freeman   Title: Managing Director

 

 

 

 

 

 






 

 



Signature Bank – Golub BDC 3
First Amendment to Revolving Credit and Security Agreement

 

 

 

SCHEDULE II

 

SCHEDULE II

Lender Commitments

 

Lender Commitment Signature Bank $225,000,000 Total $225,000,000

 

 

 

 

 

 

 



 

